Citation Nr: 0300196	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  96-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.


THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  

(The issues of an increased evaluation for the service-
connected residuals of the status post removal of the left 
ear neuroma to include a separate rating for residual 
scars will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1985 to 
January 1995.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
RO.  

This case was before the Board in February and September 
2000, but was remanded for further development.  

Finally, the Board notes that it is undertaking further 
development on the issue of an increase rating for the 
service-connected residuals of the status post removal of 
the left ear neuroma to include a separate evaluation for 
residual scars pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  Therefore, 
these issues will be the subject of a later decision.  



FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the issue decided herein has 
been obtained.  

2.  The veteran is shown to have currently demonstrated 
lumbar degenerative joint disease that as likely as not 
had its clinical onset during service.  



CONCLUSION OF LAW

By extending the benefit to the veteran, his back 
disability manifested by lumbar degenerative joint disease 
is due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the service medical records shows that 
the veteran had complaints of a sore back following heavy 
lifting in October 1985 and of low back pain during an 
April 1989 reenlistment examination.  

Following a basketball game during service in September 
1989, the veteran again reported complaints of low back 
pain.  In November 1994, during a physical, the veteran 
reported that he suffered from recurrent back pain 
following a procedure to remove spinal fluid in August 
1993.  

Following separation from service, the veteran filed a 
claim of service connection for a back disability in 
January 1995.  

In a June 1997 VA treatment record, the veteran had 
complaints of low back pain and was prescribed a 
lumbosacral back brace.  

In a February 2000 letter, the veteran's wife stated that 
his back pain interfered with interaction between him and 
their son and, at times, he was unable to move due to 
pain.  Likewise, in a February 2000 letter, a co-worker of 
the veteran's stated that the veteran was out of the 
office due to severe back pain following surgery.  

In May 2000, the veteran underwent a VA examination and 
stated that, following a lumbar puncture in 1993, he noted 
an immediate onset of low back pain that had been 
intermittent since that time and did not radiate to his 
legs or result in numbness.  

X-ray studies revealed moderate degenerative 
osteoarthritic changes with marked narrowing of the disc 
space of the L5-S1 level.  Following examination, the 
examiner diagnosed the veteran as having chronic low back 
pain secondary to degenerative joint disease of the L5-S1 
level and a left seventh, eighth and second division of 
the fifth cranial nerve deficit secondary to surgery for 
left acoustic neuroma.  

The examiner also stated that the veteran suffered from 
low back pain after a spinal tap, which was probably more 
muscle strain than anything else at this time.  

During the June 2000 hearing at the Board, the veteran 
testified that, since the 1993 spinal tap, he had 
experienced constant back pain treated with medication and 
physical therapy.  The veteran also stated that he was 
given a back brace, but did not wear it because it caused 
his symptoms to become worse.  Furthermore, he testified 
that he would occasionally have to call in sick to work 
because of back spasms.  

In October 2000, the veteran underwent another VA 
examination.  He gave a history of having had a lumbar 
puncture performed in 1993 that resulted in back pain ever 
since with flare-ups upon prolonged periods of walking.  

The examiner referred to the May 2000 x-ray studies and 
diagnosed the veteran as having degenerative joint disease 
of the lumbar spine.  In conclusion, the examiner stated 
that the veteran's back disability "[was] degenerative in 
etiology.  There [was] no evidence in the C file of a 
nexus between the lumbar puncture and low back pain.  As a 
matter of fact, the C file did not have any record of the 
lumbar puncture."  

In March 2002, the veteran underwent another VA 
examination.  The veteran again had complaints of having 
had constant back pain following a 1993 spinal tap and of 
sometimes being barely able to walk.  The examiner 
diagnosed the veteran as having persistent low back pain 
and degenerative joint disease.  The examiner further 
stated that it was impossible to know the exact date of 
onset of the degenerative joint disease without 
appropriate x-ray studies, which did not exist.  


Analysis

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the 
date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the 
law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law 
and regulations have essentially been satisfied.  

In this regard, by virtue of the October 1995 Statement of 
the Case and June 2002 Supplemental Statement of the Case, 
as well as the February 2002 letter, issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, 
medical evidence, and/or lay evidence necessary to 
substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Moreover, the Board remanded this case for 
further development and the veteran underwent a VA 
examination in conjunction with this appeal.  

Likewise, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 
3.159). 

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.  

The veteran contends that the RO erred by not granting him 
service connection for a back disability.  

Pursuant to regulation, service connection may be granted 
for disability resulting from disease or injury incurred 
in or aggravated by wartime service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2002).  

The regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  38 
C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.

In granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

After carefully reviewing the evidence, the Board finds 
that the veteran's currently demonstrated back disability 
is shown as likely as not to have had its clinical onset 
during his period of military service.  

In this regard, the veteran reported complaints of having 
back pain in service on several occasions, including in 
November 1994 just prior to separation.  The Board finds 
in this regard that the veteran has reported experiencing 
a continuity of symptomatology since his discharge from 
the service in 1995.  

The veteran has stated on several occasions, as well as 
testified during the June 2000 hearing, that he has 
experienced constant back pain since service.  Although as 
a lay person, the veteran is not competent to render a 
medical diagnosis or to establish an etiological 
relationship, the veteran is competent to describe 
symptoms that he might have observed.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (concluding that because 
there was of record lay evidence of in-service tinnitus 
and of tinnitus ever since service and medical evidence of 
a current diagnosis, such evidence suffices to indicate 
that the disability was related to active service).  

Although the October 2000 VA examiner stated that the 
veteran's back disability was degenerative in nature and 
that there was no evidence of a nexus between the lumbar 
puncture performed in service and his low back pain, the 
Board finds that the evidence in this case is in relative 
equipoise in showing that his current lumbar degenerative 
joint disease had its clinical onset in service.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board concludes that service 
connection for the disability manifested by lumbar 
degenerative joint disease is warranted.  



ORDER

Service connection for a disability manifested by lumbar 
degenerative joint disease is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

